

Exhibit 10.2

--------------------------------------------------------------------------------

FHLBank San Francisco
2014 EXECUTIVE INCENTIVE PLAN

--------------------------------------------------------------------------------



PLAN PURPOSE
To optimize individual and Bank performance in accomplishing Board-approved
goals and objectives.


PLAN OBJECTIVES
To motivate Bank executives to exceed individual and Bank goals that support the
Bank’s mission and strategic plan. To attract and retain outstanding executives
by providing a competitive total compensation program, including an annual
incentive award opportunity.


ELIGIBILITY
Participants are Bank executive officers whose performance has a major impact on
the Bank’s success. The 2014 participants are the incumbents in the Bank’s
senior officer positions, including:


Executive Vice President
Senior Vice President, Chief Risk Officer
Senior Vice Presidents (excluding the Senior Vice President, Director of
Internal Audit - participates in the Audit Executive Incentive Plan)


Participants must be employed by the Bank through January 1, 2015 to be eligible
for an incentive award under the 2014 plan. Participants hired, promoted, or who
have a leave of absence during the plan year are eligible to participate on a
pro-rata basis. Participants hired or promoted on or after October 1st may be
eligible to participate during the current plan year at the discretion of the
Board.


INCENTIVE GOALS AND MEASURES


Incentive Goals
For each participant there are individual goals and Bank goals, which are
weighted for each participant. The individual goals support the Bank-wide goals
(See 2014 Short-Term Incentive Plan Goals and Measures) and objectives.


The three Bank goals for 2014 are:


1.
2014 Risk Management Goal: Continue to enhance and advance the function and
approaches to the Bank’s risk management.

2.
2014 Franchise Enhancement Goal: Position the Bank and the FHLBank System to
remain an integral component of the changing housing and financial services
markets. Continue to meet the Bank's mission objectives within these markets as
they are currently structured, but also influence and adapt to structural
changes in those markets.

3.
2014 Community Investment Goal: Support and promote the Bank’s Affordable
Housing Program and Community Investment Programs.

Incentive Goal Achievement Measures
The plan levels of goal achievement are as follows:
Achievement Level
Measure Definition
Far Exceeds
The most optimistic achievement level that far exceeds expected performance.
Exceeds
An optimistic achievement level that exceeds expected performance.
Meets
Performance that is expected under the Bank's Plan.
Threshold
Minimum level of performance that must be achieved for awards to be paid.



Actual achievement of Bank goals is subject to adjustment for changes resulting
from changes in financial strategies or policies, any significant change in Bank
membership, as well as other factors determined by the Board. Impacts of OTTI
credit charges are excluded from the achievement levels and measurement of
performance for the Adjusted Return on Capital Spread component of the Franchise
Enhancement Goal. Impacts of dividend benchmark variances to plan are excluded
from the measurement of Adjusted Return on Capital Spread performance.

Page 1

--------------------------------------------------------------------------------



AWARD DETERMINATION AND OPPORTUNITY
All plan participant awards will be based on success in achieving individual and
Bank goals, and on overall performance. In the case of the Bank goals, the same
achievement levels apply to all participants. At yearend, accomplishments will
be assessed and a percentage of achievement will be determined for each goal and
any award determination shall be approved by the Board.
Percentage of Goal Achievement Scale
Aggregate Goal Achievement
Award Range (Percentage of 2014 Base Salary)
0% - 150%
150% = Far Exceeds
50%
 
125% = Exceeds
48%
 
100% = Meets
40%
 
75% = Threshold
20%



For each goal, the percentage of achievement will be multiplied by the
applicable goal weights. Each weighted achievement will then be added to
determine the total weighted achievement. The basis for each participant’s award
opportunity is total weighted achievement. Total weighted achievement from
Threshold achievement level (75-99%) is below the Meets achievement level and,
therefore, results in an award less than one granted for achieving the Meets
achievement level. Total weighted achievement below the Threshold achievement
level normally will not result in an incentive award. The Board of Directors has
full discretion to modify any and all goals, achievement levels, and incentive
payments to account for matters not specifically addressed in the plan, subject
to review by the Federal Housing Finance Agency, as required. Incentive
compensation reductions may be made, but are not limited to the following
circumstances: (i) if errors or omissions result in material revisions to the
Bank’s financial results, information submitted to a regulatory or a reporting
agency, or information used to determine incentive compensation payouts; (ii) if
information submitted to a regulatory or a reporting agency is untimely; or,
(iii) if the Bank does not make appropriate progress in the timely remediation
of examination, monitoring, or other supervisory findings and matters requiring
attention.


APPROVAL OF INCENTIVE AWARDS
All incentive awards must be approved by the President and the Board of
Directors prior to payment, including an award for achievement below Threshold.
Awards will be considered by the Board of Directors at the January 2015 Board
meeting, or as soon thereafter as reasonably practicable.


TIMING OF PAYMENT OF INCENTIVE AWARDS
Payment of the an incentive award, if any, will be paid in the taxable year
immediately following the end of the performance period and no later than 60
days after the date that the Board of Directors’ approval of such award becomes
effective.


PLAN ADMINISTRATION AND IMPLEMENTATION
The President is responsible for overseeing the administration and
interpretation of the plan.


The plan is intended to be exempt from Section 409A of the Internal Revenue Code
and the provisions of the plan shall be construed and interpreted consistent
with such intent.
2014 Executive Officer Goal Weights
 
Executive Vice President
and Senior Vice Presidents
Senior Vice President, Chief Risk Officer
 
Corporate Goal Weights
Goal Weight (includes individual goals)
Corporate Goal Weights
Goal Weight (includes individual goals)
Individual
N/A
10.0%
N/A
10.0%
Risk Management
30.0%
27.0%
60.0%
54.0%
Franchise Enhancement
50.0%
45.0%
26.0%
23.4%
Community Investment
20.0%
18.0%
14.0%
12.6%
Total
100.0%
100.0%
100.0%
100.0%



All compensation and incentive plans are subject to review and revision at the
Bank’s discretion. Such plans are reviewed regularly to ensure they are
competitive and equitable. Executive Officer compensation and benefit programs
are subject to Federal Housing Finance Agency review and oversight, and payments
made under such programs may not become effective until after the Agency's
non-objection under applicable laws and regulations in effect from time to time.



Page 2

--------------------------------------------------------------------------------





2014 Short-Term Incentive Plan Goals and Measures
Goal
Goal Component
Goal Weight
Goal Component Weight
Goal Measures
1) RISK MANAGEMENT
 
30%
 
In the event of a Significant Deficiency or Material Weakness in internal
control over financial reporting, a significant operations loss, or a
significant noncompliance with Bank policy as described in the Bank’s Risk
Management Policy, the Board of Directors will assess the impact and appropriate
adjustment to the Risk Management goal achievement level, if any.






Benchmarking for Key Risk Management Functions


 
 
75%:
Identify and assess for relevance the resources to be used to benchmark and
modify the operations and model risk management functions, and to modify the
cyber security program.
100%, 125%, or 150% achievement level is attained by completing any one, two, or
all three, respectively, of the following benchmarking exercises:
•
Benchmark and modify as appropriate the operations risk management functions to
industry and regulatory risk management standards and requirements.
•
Benchmark and modify as appropriate the model risk management functions to
industry and regulatory risk management standards and requirements.
•
Assess cyber risk landscape, and benchmark and modify as appropriate the cyber
security program to industry and regulatory risk management standards and
requirements.
2) FRANCHISE ENHANCEMENT
 
50%
 
 
 
A) Financial Performance
 
35%
Adjusted Return on Capital Spread
 
75%
100%
125%
150%
 
3.80%
4.05%
4.30%
4.55%
Achievement level targets and measured performance exclude OTTI credit charges.
 
B) Front Office/Back Office (FOBO) Systems
 
25%
75%:
Back Office system is production-ready (running in parallel) by the end of the
third quarter.
100%:
Back Office is in production by the yearend freeze date.
125%:
Back Office is in production by the end of the third quarter.
150%:
125% achievement and team delivers 1 or more maintenance releases by yearend.
 
C) Member Business
 
20%
 
Advances and Letters of Credit (LC) Volume
Average Outstanding Daily Balance ($Bils)
 
75%
100%
125%
150%
 
[*]
[*]
[*]
[*]
([*])
 
15%
 
Mortgage Partnership Finance (MPF)
75%:
$[*] million in aggregate MPF Portfolio & Xtra volume, plus [*] PFIs approved.
100%:
$[*] million in aggregate MPF Portfolio & Xtra volume, plus [*] PFIs approved.
125%:
$[*] million in aggregate MPF Portfolio & Xtra volume, plus [*] PFIs approved.
150%:
125% achievement and exit the MPF Pilot Group Stage and rollout of the program
to eligible Bank membership.
 
5%
 
Letters of Credit Conversions (# of members)
 
75%
100%
125%
150%
 
5
7
9
11
3) COMMUNITY INVESTMENT
 
20%
 
 
 
A) CIP/ACE/HPA Advances, Letters of Credit & AHEAD (# of members)
 
50%
 
75%
100%
125%
150%
 
30
33
36
39
 
B) New CICA Products ($ Mils)
 
50%
 
75%
100%
125%
150%
 
$650
$750
$850
$950



[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.



